Citation Nr: 9910129	
Decision Date: 04/12/99    Archive Date: 04/29/99

DOCKET NO.  97-32 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to increased dependency and indemnity 
compensation based on the need for aid and attendance or at 
the housebound rate.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


REMAND

The veteran had active military service from September 1942 
to February 1946.  He is deceased, and the appellant is his 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the appellant's claim 
for increased dependency and indemnity compensation based on 
the need for aid and attendance or at the housebound rate.  
Additional evidentiary development is warranted prior to 
further disposition of this claim.  

The appellant should be provided a VA physical examination.  
In December 1996, she underwent amputation of her right foot.  
She then had medial joint line pain that was treated by 
arthroscopic surgery for torn meniscus of the right knee in 
1997.  She was then fitted with a prosthesis and continued 
gait training in 1997 despite increased pain.  She has 
gradually increased her time in the prosthesis, but continues 
to have considerable pain from a lateral neuroma that has 
developed.  She indicated in a 1998 statement that she had to 
have another operation for the neuroma, which would confine 
her to a wheelchair for three months.  The appellant's 
physicians have indicated that she needs assistance with such 
activities as bathing and dressing; however, it is not clear 
whether the disability that has resulted from amputation of 
the appellant's right foot is permanent in nature.  It is 
necessary that a VA examiner evaluate the appellant's 
disabilities and express opinions as to whether any of these 
conditions render her permanently housebound or in need of 
regular aid or attendance.  

While this claim is in remand status, the RO should again 
attempt to obtain the appellant's medical records from John 
Bowker, M.D., and Earl Barron, M.D.  Requests were made to 
these physicians for the appellant's treatment records, but 
no records were obtained.  These records are relevant to the 
appellant's claim; therefore, another effort to obtain them 
is warranted.  See Robinette v. Brown, 8 Vet. App. 69 (1995). 

Accordingly, while the Board regrets the delay, in order to 
obtain additional information, this claim is REMANDED for the 
following:

1.  Request the appellant to complete the 
necessary release forms for Drs. Bowker 
and Barron, so that the RO can undertake 
efforts to obtain her treatment records.  
Associate all requests and any records 
received with the claims file.  If the RO 
is unable to obtain any of these records, 
tell the appellant and her 
representative, so that she will have an 
opportunity to obtain and submit the 
records in keeping with her 
responsibility to submit evidence in 
support of her claim.  38 C.F.R. 
§ 3.159(c) (1998).

2.  After obtaining as many of the above 
listed records as possible, schedule the 
appellant for a VA aid and attendance 
examination.  The claims folder and a copy of 
this remand must be made available to and 
thoroughly reviewed by the examiner prior to 
the examination.  The examiner should conduct 
all necessary tests in order to determine the 
severity of the appellant's medical 
conditions.  The examiner should express 
opinions as to whether any of the appellant's 
medical conditions render her permanently 
housebound or in need of regular aid or 
attendance.

3.  Thereafter, review the claims folder 
and ensure that the examination report 
includes fully detailed descriptions and 
all opinions requested.  If it does not, 
it must be returned to the examiner for 
corrective action.  38 C.F.R. § 4.2 
(1998).

4.  Readjudicate the appellant's claim, 
with consideration of any additional 
information obtained as a result of this 
remand, including the VA examination.  If 
the benefit sought on appeal remains 
denied, provide the appellant and her 
representative a supplemental statement 
of the case, and afford a reasonable 
period of time within which to respond 
thereto.

Thereafter, the case is to be returned to the Board, 
following applicable appellate procedure.  The appellant need 
take no action until she is so informed; however, she is free 
to submit additional evidence or argument to the RO on 
remand.  See Booth v. Brown, 8 Vet. App. 109, 112 (1995).  No 
inference should be drawn regarding the final disposition of 
this claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (Historical and Statutory Notes) 
(West Supp. 1998).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV,

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	JAMES W. ENGLE 
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



